Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19           PageID.10397    Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                   Plaintiff,                          Case No. 17-11260
  v                                                    Hon. Terrence G. Berg
                                                       Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                   Defendants.

  THE MUNGO LAW FIRM, PLC                 CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)              By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500               JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200     17436 College Parkway
  Detroit, MI 48226                       Livonia, MI 48152
  caseaction@mungoatlaw.com               (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                 racho@cmda-law.com
                                          jacho@cmda-law.com
                                          Attorneys for Defendants

                                          ETHAN VINSON (P26608)
                                          City of Warren, City Attorney
                                          1 City Square, Suite 400
                                          Warren, MI 48093-5390
                                          (586) 574-4671 / FAX (586) 574-4530
                                          evinson@cityofwarren.org
                                          Co-Counsel for Defendants



                 DEFENDANTS’ MOTION IN LIMINE # 5 TO EXCLUDE
               EVIDENCE AND TESTIMONY RELATING TO PLAINTIFF’S
               HOSTILE WORK ENVIRONMENT CLAIMS ON THE BASIS
                 THAT CONDUCT WAS NOT SEVERE OR PERVASIVE

               NOW COMES the Defendants, CITY OF WARREN, LT. LAWRENCE

  GARDNER, SHAWN JOHNSON, and ANWAR KHAN, by and through their

  attorneys, CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., by RONALD

  G. ACHO, and hereby submit this Motion in Limine 5 to Exclude Evidence and

  01041713-1
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19       PageID.10398    Page 2 of 11



  Testimony Relating to Plaintiff’s Hostile Work Environment Claims on the Basis

  that Conduct Was Not Severe or Pervasive. In support of this Motion, Defendants

  rely upon the attached Brief. Concurrence in the relief requested in this Motion was

  requested on December 16, 2019, but was denied, necessitating the filing of this

  Motion.

        WHEREFORE, Defendant respectfully requests this Honorable Court grant

  this Motion in Limine # 5 and Exclude Evidence and Testimony Relating to

  Plaintiff’s Hostile Work Environment Claims on the Basis that Conduct Was Not

  Severe or Pervasive.

                                  Respectfully submitted,

                                  s/ Ronald G. Acho
                                  Ronald G. Acho
                                  Cummings, McClorey, Davis & Acho, P.L.C.
                                  Attorneys for Defendant
                                  33900 Schoolcraft Road
                                  Livonia, MI 48150
                                  (734) 261-2400
  Dated: December 17, 2019        racho@cmda-law.com
                                  P-23913




                                        01041713-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19           PageID.10399    Page 3 of 11



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                  Plaintiff,                           Case No. 17-11260
  v                                                    Hon. Terrence G. Berg
                                                       Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                  Defendants.

  THE MUNGO LAW FIRM, PLC                 CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)              By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500               JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200     17436 College Parkway
  Detroit, MI 48226                       Livonia, MI 48152
  caseaction@mungoatlaw.com               (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                 racho@cmda-law.com
                                          jacho@cmda-law.com
                                          Attorneys for Defendants

                                          ETHAN VINSON (P26608)
                                          City of Warren, City Attorney
                                          1 City Square, Suite 400
                                          Warren, MI 48093-5390
                                          (586) 574-4671 / FAX (586) 574-4530
                                          evinson@cityofwarren.org
                                          Co-Counsel for Defendants




      DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION IN LIMINE
       # 5 TO EXCLUDE EVIDENCE AND TESTIMONY RELATING TO
      PLAINTIFF’S HOSTILE WORK ENVIRONMENT CLAIMS ON THE
         BASIS THAT CONDUCT WAS NOT SEVERE OR PERVASIVE




  01041713-1
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19                             PageID.10400           Page 4 of 11



                                         TABLE OF CONTENTS

  CONCISE STATEMENT OF THE ISSUES PRESENTED.................................... ii

  CONTROLLING OR MOST APPROPRIATE AUTHORITY
  FOR THE RELIEF REQUESTED .......................................................................... iii

  INTRODUCITON ..................................................................................................... 1

  LAW AND ARGUMENT ......................................................................................... 2

   I.      THE CONDUCT THAT PLAINTIFF COMPLAINED ABOUT
           WAS NOT SEVERE OR PERVASIVE ENOUGH TO RISE TO
           THE LEVEL OF AN ACTIONABLE CLAIM OF A
           HOSTILE WORK ENVIRONMENT UNDER TITLE VII. ............................ 2

  RELIEF REQUESTED .............................................................................................. 4




  01041713-1
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19      PageID.10401    Page 5 of 11



            CONCISE STATEMENT OF THE ISSUES PRESENTED

  Should Plaintiff be able to introduce evidence and testimony of a sexually and
  racially hostile work environment when the conduct that Plaintiff complains about
  was not severe or pervasive enough to rise to the level of an actionable claim of a
  hostile work environment under Title VII?

        Plaintiff answers:              Yes
        Defendants answer:              No




                                        01041713-1   ii
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19                                     PageID.10402             Page 6 of 11



                           CONTROLLING OR MOST APPROPRIATE
                           AUTHORITY FOR THE RELIEF SOUGHT

  CASES

  Clark v. United Parcel Service, Inc.,
  400 F.3d 341, 347 (6th Cir. 2005)............................................................................... 2

  Faragher v. City of Boca Raton, 524 U.S. 775, 118 S.Ct. 2257,
  141 L.Ed.2d 633 (1998) ............................................................................................. 3

  Hafford v. Seidner, 183 F.3d 506, 512 (6th Cir. 1999).............................................. 2

  Harris v. Forklift Systems, Inc., 570 U.S. 17, 23 (1993) ......................................... 3

  Hudson v. City of Highland Park, ___ F.3d _____2019 WL 6223759
  (6th Cir. November 22, 2019) .............................................................................2, 3, 4


  FEDERAL RULES OF EVIDENCE

  F.R.E. 103 .................................................................................................................. 1




                                                           01041713-1   iii
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19            PageID.10403    Page 7 of 11



                                       INTRODUCTION

               Defendants are requesting that this Honorable Court make a determination in

  limine pursuant to F.R.E. 103 as to the admissibility of certain evidence and

  testimony they anticipate that Plaintiff will attempt to introduce during trial.

               Defendants anticipate that Plaintiff will seek to introduce certain evidence

  and testimony relating to her claims of a racially and sexually hostile work

  environment. The Plaintiff worked for the Warren Police Department for eleven (11)

  years before she walked off the job in January of 2017. During this time, she alleges

  that she was subject to a hostile work environment based on sex and race by her co-

  workers. In essence, Plaintiff’s allegations of harassment concern crude comments

  made by Johnson and a couple of stray remarks, made in a joking, non-sexual

  manner by various other co-workers.

               Defendants maintain that the comments that she has identified, which span

  her near 11 year career with the Warren Police Department, are not severe or

  pervasive to rise to the level of an actionable claim of hostile work environment

  based on either sex or race. Nor did Plaintiff present any evidence that these

  comments unreasonably interfered with her work performance.




  01041713-1
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19           PageID.10404    Page 8 of 11



                                 LAW AND ARGUMENT

     II.      THE CONDUCT THAT PLAINTIFF COMPLAINED ABOUT WAS
              NOT SEVERE OR PERVASIVE ENOUGH TO RISE TO THE
              LEVEL OF AN ACTIONABLE CLAIM OF A HOSTILE WORK
              ENVIRONMENT UNDER TITLE VII.

           To bring a successful sexual harassment claim based upon hostile

  environment, a plaintiff must show: (1) the employee was a member of a protected

  class; (2) the employee was subject to unwelcome harassment; (3) the harassment

  complained of was based on sex (or race); (4) the charged sexual (or racial)

  harassment created a hostile work environment. i.e., that it created a work

  environment that unreasonably interfered with the employee’s job performance; and

  (5) the existence of employer liability, i.e., that the City was responsible for the

  harassment. Hudson v. City of Highland Park, ___ F.3d _____2019 WL 6223759

  *6, (6th Cir. November 22, 2019) (Exhibit A). See also Clark v. United Parcel

  Service, Inc., 400 F.3d 341, 347 (6th Cir. 2005); Hafford v. Seidner, 183 F.3d 506,

  512 (6th Cir. 1999). The Plaintiff does not meet this threshold standard for several

  reasons.

           Here, Plaintiff has not shown that any alleged harassing conduct (either sexual

  or racial) created a hostile work environment (4th element delineated in Clark,

  supra). The fourth element of a hostile environment claim requires that the plaintiff

  prove that the claimed harassment was sufficiently “severe or pervasive”. The four

  (4) factors to measure objective hostility are: (1) the frequency of the discriminatory
                                           01041713-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19          PageID.10405     Page 9 of 11



  conduct; (2) its severity; (3) whether it is physically threatening or humiliating, or a

  mere offensive utterance; and (4) whether it reasonably interferes with an

  employee’s work performance. Harris v. Forklift Systems, Inc., 570 U.S. 17, 23

  (1993). Conduct that is not severe or pervasive enough to create an objectively

  hostile or abusive environment is beyond Title VII’s purview. Id.

        In a recent published case from the Sixth Circuit Court of Appeals, Hudson

  v. City of Highland Park, supra, *6, the Court reviewed the requirements for a

  cognizable hostile work environment claim under Title VII, in the context of a claim

  of religious harassment. The Hudson Court determined that periodic rude comments

  from co-workers, alone, were insufficient evidence that the charged harassment

  created a work environment that unreasonably interfered with the employee’s job

  performance. “[T]easing, offhand comments and isolated incidents (unless

  extremely serious) will not amount to discriminatory changes in the terms and

  conditions of employment.” Hudson, supra, quoting Faragher v. City of Boca

  Raton, 524 U.S. 775, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998).

        The Hudson Court determined that periodic rude comments, standing alone,

  are generally insufficient for a cognizable hostile work environment claim. Id.

  Further, the Hudson plaintiff’s claim failed because he presented insufficient

  evidence that these remarks unreasonably interfered with his work performance. Id.

  For instance, he admitted that he never received fewer assignments, or worse


                                          01041713-1   3
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19          PageID.10406     Page 10 of 11



   assignments, because of his religious beliefs. He never stopped going on runs

   because of the way his co-workers treated him. He never complained to his

   supervisor. Id.

   Likewise, the Plaintiff in the instant case has presented insufficient evidence that the

   remarks she complains about unreasonably interfered with her work performance.

   She had upwards of 250,000 interactions, or more, with co-workers. Her claim that

   a mere handful were harassing in nature over 11 years certainly does not rise to a

   violation of Plaintiff’s constitutional rights. (Doc. No. 66, Motion for Summary

   Judgment, Statement of Fact, ¶ 1, p. 1).

         Plaintiff received regular promotions and assignments and had a successful

   career trajectory in the WPD, and she was given equal opportunity to train, compete

   and advance. Although true that advancement to Corporal is dependent on signing

   up for the test, she in fact, was promoted more quickly to the Corporal position than

   19 other white male officers and one white female officer who had more years of

   service with the Employer. (Doc. No. 66, Motion for Summary Judgment, Statement

   of Fact, ¶ 10, p. 3). She cites no complaints to her supervisor about any of the

   comments, or their effect on her ability to perform her job.

         WHEREFORE, Defendant respectfully requests this Honorable Court grant

   this Motion in Limine # 5 and Exclude Evidence and Testimony Relating to




                                           01041713-1   4
Case 4:17-cv-11260-TGB-RSW ECF No. 107 filed 12/17/19                  PageID.10407       Page 11 of 11



   Plaintiff’s Hostile Work Environment Claims on the Basis that Conduct Was Not

   Severe or Pervasive.

                                        Respectfully submitted,

                                        s/ Ronald G. Acho
                                        Ronald G. Acho
                                        Cummings, McClorey, Davis & Acho, P.L.C.
                                        Attorneys for Defendant
                                        33900 Schoolcraft Road
                                        Livonia, MI 48150
                                        (734) 261-2400
   Dated: December 17, 2019             racho@cmda-law.com
                                        P-23913



                                   CERTIFICATE OF SERVICE

   I hereby certify that on December 17, 2019, I electronically filed the foregoing paper with
   the Clerk of the Court using the ECF system which will send notification of such filing to
   the attorneys of record via the Court’ s e-filing system.

                                                /s/ Ronald G. Acho
                                                Cummings, McClorey, Davis & Acho, P.L.C.
                                                33900 Schoolcraft
                                                Livonia, MI 48150
                                                Phone: (734) 261-2400
                                                Primary E-mail: racho@cmda-law.com
                                                P-23913




                                                01041713-1   5
